PER CURIAM.
The trial court granted appellee’s motion to suppress because it found that the confidential informant’s reliability had not been sufficiently established by the sheriff. We reverse. When an informant is not a confidential informant and gives his own independent affidavit in support of the warrant, it is not incumbent upon the police to establish his reliability. See State v. Robinson, 460 So.2d 440 (Fla. 5th DCA 1984), cert. dismissed, 464 So.2d 555 (Fla.1985).
*1113REVERSED and REMANDED for further proceedings.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.